 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   ANDWANITA HOLLOWAY,
                                                            Case No.: 2:19-cv-01726-JAD-NJK
 7          Plaintiff(s),
                                                                          ORDER
 8   v.
                                                                       (Docket No. 9)
 9   BERTHA ZEPEDA LOERA, et al.,
10          Defendant(s).
11         Pending before the Court is the parties’ stipulation to stay discovery pending final
12 settlement agreement. Docket No. 9. The parties seek a 60-day stay because Defendants have
13 “agreed to tender their full insurance policy limits to all potential claimants to settle all claims
14 arising out of the [] collision” that led to this case but Plaintiff, and other claimants, have been
15 “unable to come to an agreement how to allocate the policy limits.” Id. at 2. The Court previously
16 extended the parties’ Rule 26(f) conference to March 18, 2020, and their deadline to file their joint
17 proposed discovery plan to March 25, 2020. Docket No. 8.
18         The Court construes the instant stipulation as a second request to extend those deadlines,
19 which the Court GRANTS. Docket No. 9. The deadline to hold the Rule 26(f) conference is
20 extended to May 18, 2020, and the deadline for the parties to file their joint proposed discovery
21 plan is extended to May 25, 2020.
22         IT IS SO ORDERED.
23         Dated: March 18, 2020
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
28

                                                     1
